DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Response to Amendment
	The amendment filed 07/25/2022 has been entered. Claims 1 and 20 have been amended. Claim 21 is new. Claims 4 and 6 have been cancelled. Claims 1-3, 5 and 7-21 remain pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 depends from claim 4 which has been cancelled. Claim 5 will be interpreted as depending from claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3, 5, 7-10, 13-16, and 19-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Burbank et al. (Pub. No.: US 2005/0113852 A1).
	Regarding claim 1, Burbank discloses (fig. 1-7) a method of reducing postpartum bleeding (abstract) comprising:
	Positioning a device comprising a vacuum element (device 10 ¶ 0036) at least partially within a uterus (see fig. 7, ¶ 0034, ln. 3-9, ¶ 0050, ln. 7-9), the vacuum element having a plurality of openings (see helical coil 30) positioned along a circumference thereof so as to be arranged within the uterus (see coil 30 arranged in uterine cervix 49, ¶ 0009); 
	Sealing the uterus by positioning a sealing element (curtains 16 and 17 formed by inflatable members 36 and 37) within the vaginal canal (¶ 0040, ln. 1-8);
	Activating vacuum in the uterus through the openings (see fig. 7, vacuum delivered through grating 26 and to inner chamber 30 and coil 30) while the uterus is sealed (¶ 0040, ln. 8-11); and
	Collapsing the uterus with the vacuum to reduce postpartum bleeding (¶ 0043, ln. 12-15, ¶ 0049, ln. 1-3). 
	Regarding claim 2, Burbank discloses (fig. 7) wherein positioning the device comprises transvaginally delivering the vacuum element to the uterus (see fig. 7, ¶ 0040, ln. 1-5). 
	Regarding claim 3, Burbank discloses (fig. 7) reversibly deforming the vacuum element prior to positioning the device within the uterus (¶ 0041, ln. 6-8).  
	Regarding claim 5, Burbank discloses (fig. 7) wherein collapsing the uterus comprises collapsing tissue onto a shield of the device (see fig. 7, tissue is collapsed onto cervical receptacle 12) so as to prevent obstruction of the plurality of openings (see fig. 7).  
	Regarding claim 7, Burbank discloses (fig. 7) wherein sealing the uterus comprises placing a seal (inflatable member 43) at the cervix (see fig. 7 ¶ 0040, ln. 1-8)
	Regarding claim 8, Burbank discloses (fig. 7) wherein sealing the uterus comprises expanding a seal (inflatable member 43) proximate to or within the uterus (see fig. 7, ¶ 0040, ln. 1-8).
	Regarding claim 9, Burbank discloses wherein expanding the seal comprises delivering fluid to an interior of the seal (inflatable members are inflated ¶ 0038, ln. 6-8).
	Regarding claim 10, Burbank discloses (fig. 1) wherein activating vacuum comprises activating vacuum with a vacuum pump connected to the vacuum element (¶ 0008, ln. 11-15). 
Regarding claim 13, while Burbank does not explicitly disclose wherein activating vacuum counteracts uterine atony, the device of Burbank, similar to the claimed invention, provides negative pressure within the uterus and seals an opening of the uterus and would thus inherently counteract uterine atony (see ¶ 0008 of current disclosure). Further, Burbank discloses that activating vacuum collapses the uterus ((¶ 0043, ln. 12-15) and the current disclosure discloses the vacuum collapses the uterus to cause contraction of the uterine muscles (¶ 0018), further indicating that the method of Burbank comprising the activation of vacuum and collapsing of the uterus inherently counteracts uterine atony. 
It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)”. 
	Regarding claim 14, Burbank discloses (fig. 7) wherein activating vacuum facilitates closing of exposed arterioles in a wall of the uterus (¶ 0011). 
	Regarding claim 15, Burbank discloses maintaining vacuum until hemorrhaging has substantially stopped (vacuum is applied throughout the treatment ¶ 0040, ln. 8-11, ¶ 0047, ln. 16-19).  
	Regarding claim 16, Burbank discloses maintaining vacuum for preferably less than 24 hours (¶ 0012, ln. 3-5) which encompasses the claimed range of 1-24 hours. 
	Regarding claim 19, Burbank discloses (fig. 7) wherein positioning the device at least partially within the uterus comprises positioning at least one opening of the vacuum element within the uterus (see openings of helical coil 30, fig. 7). 
Regarding claim 20, Burbank discloses (fig. 1-7) a method of reducing postpartum bleeding (abstract) comprising:
	Positioning at least one opening of a curved vacuum element (device 10 ¶ 0036 comprising helical coil 30) at least partially within the uterus (see fig. 7, ¶ 0034, ln. 3-9, ¶ 0050, ln. 7-9), the curved vacuum element having a plurality of openings positioned along an inner circumference thereof (see openings of helical coil 30);
	Sealing the uterus by positioning a sealing element within the vaginal canal (¶ 0040, ln. 5-8);	
Activating vacuum in the uterus through the at least one opening of the curved vacuum element of the device while the uterus is sealed (¶ 0040, ln. 8-11); and
	Collapsing the uterus with the vacuum to reduce postpartum bleeding (¶ 0043, ln. 12-15, ¶ 0049, ln. 1-3). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burbank, as applied to claim 1 above.	
Regarding claim 11, Burbank fails to disclose wherein activating vacuum comprises producing a negative pressure within the uterus of up to 3 psi.  
However, Burbank discloses that sufficient pressure is applied to compress and to at least partially occlude the underlying or adjacent uterine artery (¶ 0049, ln. 1-3). Thus, Burbank discloses that the negative pressure produced within the uterus by the vacuum is a result-effective variable that can be optimized such that it is within a range that suitable compresses and at least partially occludes the underlying or adjacent uterine artery. Discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the vacuum of Burbank such that it produces a negative pressure within the uterus of up to 3 psi in order provide sufficient pressure for compressing and at least partially occluding the underlying or adjacent uterine artery, as suggested by Burbank (¶ 0049, ln. 1-3).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burbank, as applied to claim 1 above, and further in view of Saadit (US Pat. No.: 5,928,249).
	Regarding claim 12, Burbank fails to disclose removing fluid from the uterus after activating vacuum.  
	Saadat teaches (fig. 1-3) a method of capturing liquid drained from the uterus during gynecological procedures and thus in the same field of endeavor comprising removing fluid from the uterus (abstract). 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burbank after activating vacuum such that it comprises removing fluid from the uterus, as taught by Saadat, in order to drain material discharged from the uterus during a gynecological procedure (Saadat col. 3, ln. 1-4). 

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burbank, as applied to claim 1 above, in view of Chu (Pub. No.: US 2008/0188863 A1).
	Regarding claims 17-18, Burbank fails to disclose monitoring a flow of blood out of the uterus while vacuum is activated, wherein monitoring the flow of blood comprises monitoring through a transparent portion of the device.
	Chu teaches (fig. 11) a method for occluding uterine arteries (abstract) and thus in the same field of endeavor comprising monitoring a flow of blood out of the uterus when vacuum is activated (¶ 0031, ln. 5-11), wherein monitoring the flow of blood comprises monitoring through a transparent portion of the device (¶ 0050, ln. 2-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burbank such that it comprises monitoring a flow of blood out of the uterus while vacuum is activated, wherein monitoring the flow of blood comprises monitoring through a transparent portion of the device, as taught by Chu, in order to enable the user to visually operate the device (Chu ¶ 0050, ln. 2-5). 

Claim 21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burbank in view of Truckai et al. (Pub. No.: US 2005/0085880 A1).
	Regarding claim 21, Burbank discloses (fig. 1-7) a method of reducing postpartum bleeding (abstract) comprising:
	Transvaginally delivering a suction tube to a uterus (device 10 ¶ 0036), (see fig. 7, ¶ 0034, ln. 3-9, ¶ 0050, ln. 7-9), the suction tube having a curved-portion (see helical coil 30) with a plurality of openings positioned along an inner circumference thereof (see fig. 7, ¶ 0009); 
	Sealing the uterus by positioning a sealing element within the vaginal canal (¶ 0040, ln. 5-8);
	Transmitting, via the openings, a negative pressure to an interior of the uterus (see fig. 7, vacuum delivered through grating 26 and to inner chamber 30 and coil 30) while the uterus is sealed (¶ 0040, ln. 8-11); and
	Collapsing the uterus with the negative pressure (¶ 0043, ln. 12-15, ¶ 0049, ln. 1-3). 
	Burbank fails to disclose that the suction tube is a set of suction tubes. 
	Truckai teaches (fig. 28, 30) a method for ablating or coagulating the interior surfaces of body organs, such as the uterus (¶ 0002) comprising delivering a set of suction tubes (see flexures 124) to a uterus (see fig. 30)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction tube of Burbank such that it comprises a set of suction tubes, as taught by Truckai in order to allow the device to more accurately conform to the shape of the uterus (¶ 0127). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5 and 7-20 have been considered but are moot because the new ground of rejection relies on a different interpretation of previously applied Burbank for any teaching or matter specifically challenged in the argument.
	Regarding applicant’s arguments with respect to the claim recitation of “positioning a sealing element within the vaginal canal”, it can be seen from fig. 7 of Burbank that the sealing element (curtains 16 and 17) extends a leading edge 14 that presses against the vaginal fornix to an opposite end that is within the vaginal canal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781        

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781